Citation Nr: 1605307	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-43 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (neck disability).

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to June 1990, February 2003 to May 2003, and from February 2006 to June 2006, to include subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.   

The Board notes that the Veteran requested a Decision Review Officer (DRO) Hearing.  Nevertheless, in a January 2011 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Veteran also perfected an appeal for increased ratings for his service-connected carpal tunnel syndrome of his right and left hands.  However, in a March 2012 statement the Veteran withdrew his claims.  He subsequently filed new claims for increased ratings which were readjudicated in a February 2012 rating decision.  He did not appeal this decision. Thus, these issues are no longer before the Board and will not be addressed further herein.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's cervical spine problems began during active duty (2006); in an ACDUTRA period following active duty, his preexisting cervical spine disability was aggravated beyond the natural course of the disease process.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his cervical spine disability is due to active duty and that it was subsequently aggravated by an injury incurred in an ACUDTRA Humvee accident.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Air National Guard under section 316, 502, 503, 504, or 505 of title 32.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record establishes that the Veteran was treated for degenerative disk disease with marginal anterior osteophyte present at C5-C6 during his period of active service between February 2006 and June 2006.   See DA Form 2173 dated November 22, 2008.  A June 2006 X-ray reflected marginal osteophytes.   A Statement of Medical Examination and Duty Status report recommended that a line of duty investigation be completed.   See DA Form 2173 November 22, 2008 report.  

Treatment records following this period of active duty (2006) reflect continued complaints of neck problems and treatment.  Various treatment records spanning from 2008 to 2011 reflect diagnoses of cervicalgia and intervertebral disc degeneration of the cervical spine. 

The Veteran subsequently was involved in an accident where a Humvee military vehicle hit his civilian car while making a turn on August 12, 2013.  The Veteran was on ACDUTRA status when the accident occurred.  A Report of Investigation Line of Duty and Misconduct Status completed in June 2014 found that the Veteran had previously been diagnosed with disk disease and after paracervical trigger point infiltration treatment he was stable.  The report noted that the accident aggravated his previous condition that was stable.   A January 2015 Line of Duty Determination noted that a November 2008 report recommended a Line of Duty investigation on the Veteran since he had been receiving treatment for neck pain.  It was further stated that from August 2008 to December 2009 the Veteran was receiving treatment for pain in his neck and that in February 2012 he was re-evaluated and diagnosed with cervicalgia.  The report notes that on August 8, 2013, the Veteran was impacted by a military vehicle (HUMVEE) and that after the accident the Veteran went to the hospital complaining of neck pain.  It was noted that the Veteran continues treatment for his neck.

The Line of Duty Determination report concludes that the Veteran was previously diagnosed with disk disease (2006-2009) and after paracervical trigger point infiltration treatment he was stable.  It was noted that after the August 2013 accident he complained of pain in the neck, where he received therapy treatment previously.  The examiner concluded that this indicates that the accident aggravated his previous condition that was stable. 

Although October 2009 and April 2011 VA negative opinions are of record, it is noted that the January 2015 Line of Duty Determination was not of record at the time of these examinations. As such, little probative value is accorded to these etiological opinions.

Based upon the above, the Board finds that the credible lay and medical evidence establishes that the Veteran first suffered from cervical spine problems during active service, and his cervical spine disability was later aggravated as a result of injuries during a period of ACDUTRA in August 2013. The nature and extent of the disability associated with service is not before the Board at this time.


ORDER

Service connection for a cervical spine disability is granted.


REMAND

An April 2014 rating decision denied service connection for sleep apnea.  In a May 2014 statement, the Veteran expressed disagreement with the April 2014 rating decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for sleep apnea, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


